DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 2/11/2022 is acknowledged. Thus, claims 17-20 area withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “measuring the speed of a motor of the pumping system,” as well as, “measuring the speed of the first pump, the second pump, or both, wherein there is a hall-effect sensor coupled to each of the first pump and the second pump.” These limitations are indefinite because it is unclear how the motor speed is measured; does motor itself have a sensor coupled thereto? Or just the pumps? Therefore, claim 1 is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Funke 4,915,591. 
Funke discloses, regarding claim 1, a method for monitoring a pumping system, comprising: measuring the speed of a motor 401 (via 404) of the pumping system, wherein the pumping system further comprises a first pump 8 and a second pump 8, wherein a control system 405 is configured to operate the pumping system; determining a timeout period, wherein the timeout period is dependent on the speed of the motor 401 (this limitation is substantially broad; the “timeout period” can be interpreted as a period of time where the motor speed is being corrected by 405, this will inevitably result in “timeout periods” for the motor in order to slow the pump down based on the sensor readings; see col. 11, lines 13-43); measuring the speed of the first pump 8, the second pump 8, or both (controller 405 uses data from 404 and the sensors 111 - or 31b, see Fig. 6A - attached to valves 31/31a to control the speed of the motor; see col. 11, lines 13-43), wherein there is a hall-effect sensor 31b coupled to each of the first pump 8 and the second pump 8 (see col. 9, line 63 to col. 10, line 3); determining a designated operating condition of the pumping system (see col. 11, lines 13-43); and determining if the first pump 8, the second pump 8, or both are enabled to operate in relation to the designated operating condition (see col. 11, lines 13-43); Re claim 2, wherein both the first pump 8 and the second pump 8 are coupled to the motor 401.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-16 are rejected, as best as can be understood, under 35 U.S.C. 103 as being unpatentable over Dhindsa 5,259,731 in view of Kusumba 10,502,201.
Dhindsa discloses, regarding claim 1, a method for monitoring a pumping system, comprising: measuring the speed of a motor (could be interpreted as the motor of 12 or motor of 14; see col. 4, lines 6-12) of the pumping system, wherein the pumping system further comprises a first pump 12 and a second pump 14, wherein a control system 40 is configured to operate the pumping system; determining a timeout period (delayed start, see col. 5, lines 59-65), wherein the timeout period is dependent on the speed of the motor (the timeout period can “dependent” on the speed of the motor of pump 12 or the motor of 14; again, see col. 5, lines 59-65); measuring the speed of the first pump 12, the second pump 14, or both, wherein there is a sensor 52, 54 coupled to each of the first pump 12 and the second pump 14; determining a designated operating condition of the pumping system (substantially broad; pumps 12 and 14 are controlled by 40 to operate in a predetermined phase shift, see col. 5, lines 22-33); and determining if the first pump 12, the second pump 14, or both are enabled to operate in relation to the designated operating condition (phase shift; again, see col. 5, lines 22-33). However, Dhindsa does not specifically disclose that the pump speed sensors 52, 54 are hall-effect sensors.
Kusumba teaches a pump system comprising a piston 114; further regarding claim 1, wherein the speed of the piston 114 is measured via a hall-effect sensor (see col. 9, lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sensors of Dhindsa to be hall-effect sensors, as taught by Kusumba, because the use of hall-effect sensors to measure the speed/position of a piston is well known in the art (Kusumba, col. 9, lines 11-15).
	Re claim 7, Dhindsa further discloses that the first pump 12 is coupled to the motor (the motor of pump 12) and the second pump 14 is decoupled from the motor (pump 14 is coupled to its own motor; thus, pump 14 is “decoupled” from the motor of 12).
Re claim 8, Dhindsa further discloses that both the first pump 12 and the second pump 14 are enabled to operate in relation to the designated operating condition (pumps 12 and 14 are controlled by 40 to operate in a predetermined phase shift, see col. 5, lines 22-33).
Re claim 9, Dhindsa further discloses decrementing measured time from the timeout period (this limitation is substantially broad; the timeout period can be set by the user and can be incremented or decremented at their discretion, see col. 5, lines 59-65).
Re claim 10, Dhindsa further discloses removing power from the pumping system to terminate operation of the motor (this limitation is substantially broad; just like any pump, if you remove power from the motors of 12 or 14 and pump operation will be terminated).
Re claim 11, Dhindsa further discloses adjusting a control selector switch (see switches 42, 44, and 46) to change the designated operating condition (see col. 4, lines 13-25).
Re claim 12, Dhindsa further discloses that the first pump 12 is decoupled from the motor (both pumps have their own motor; thus, pump 12 is “decoupled” from the motor of 14) and the second pump 14 is coupled to the motor (motor of 14).
Re claim 13, Dhindsa further discloses that both the first pump 12 and the second pump 14 are enabled to operate in relation to the designated operating condition (pumps 12 and 14 are controlled by 40 to operate in a predetermined phase shift, see col. 5, lines 22-33).
Re claim 14, Dhindsa further discloses decrementing measured time from the timeout period (this limitation is substantially broad; the timeout period can be set by the user and can be incremented or decremented at their discretion, see col. 5, lines 59-65).
Re claim 15, Dhindsa further discloses removing power from the pumping system to terminate operation of the motor (this limitation is substantially broad; just like any pump, if you remove power from the motors of 12 or 14 and pump operation will be terminated).
Re claim 16, Dhindsa further discloses adjusting a control selector switch (see switches 42, 44, and 46) to change the designated operating condition (see col. 4, lines 13-25).

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Bohn, Singh, Miller, Betsill, and Marica references each disclose multiple pumps with various speed sensors, but lack one of more limitations that would make them anticipate the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746